                      APPENDIX 4




Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 1 of 26
STIMULUS = TEST

            Q1 ...Do you associate PRETZEL CRISPS with only one company,
                                                                    a
               more than one company, no company, or don't you know?

                                                     Frequency    Percent
             Valid   Only one company                       95        29.1
                     More than one company                  92        28.1
                     No company                             83        25.4
                     Don't know / no opinion                57        17.4
                     Total                                 327       100.0
              a. STIMULUS = TEST




    Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 2 of 26
        Q3 From what you know, what company do you associate with PRETZEL CRISPS?a

                                                                                 Frequency      Percent
Valid    [I don't know / no opinion]                                                    35          36.8
         As I said, I can see the package but I cannot remember the name - is
         this a British survey? What the heck is a pretzel CRISP? Is that the             1           1.1
         same thing as a pretzel or is it more like a potato chip?
         Can't recall - They are in the blue package. Don't know the brand.               1           1.1
         Can't recall                                                                     1           1.1
         Can't remember name                                                              1           1.1
         can't think of the company                                                       1           1.1
         Crisp company                                                                    1           1.1
         Don't remember                                                                   1           1.1
         Don t recall                                                                     1           1.1
         Either Nabisco, or Lays                                                          1           1.1
         herr's                                                                           1           1.1
         I am not sure.                                                                   1           1.1
         I associate them with snyders pretzel company that makes all
         different kinds of pretzels that taste great and are made great                  1           1.1
         I don't know the name but I can visualize the package                             1          1.1
         keebler                                                                           1          1.1
         Keebler                                                                           1          1.1
         Lays                                                                              1          1.1
         nabisco                                                                           1          1.1
         Nabisco                                                                           2          2.1
         Old Dutch                                                                         1          1.1
         Pepperiage Farmes                                                                 1          1.1
         Pretzel Crisps                                                                    2          2.1
         Pretzel Factory                                                                   1          1.1
         Pretzel thins                                                                     1          1.1
         Pretzel Thins                                                                     1          1.1
         Ritz                                                                              3          3.2
         rold gold                                                                         2          2.1
         Rold Gold                                                                         5          5.3
         ROLD GOLD                                                                         1          1.1
         snack factory                                                                     6          6.3
         Snack factory                                                                     1          1.1
         Snack Factory                                                                     7          7.4
         snack pantry                                                                      1          1.1
         snyders                                                                           1          1.1
         Snyders                                                                           2          2.1
         synders                                                                           1          1.1
         The company that comes to mind is Snyder's.                                       1          1.1
         The Snack Factory                                                                 1          1.1
         Town House                                                                        1          1.1
         Town HOUSE                                                                        1          1.1
         Total                                                                            95        100.0
 a. Asked only of the 95 survey participants that indicated "Only one company" in response to Q3.




  Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 3 of 26
STIMULUS = CONTROL

                   Q1 ...Do you associate CRACKER THINS with only one company,
                                                                           a
                      more than one company, no company, or don't you know?

                                                                 Frequency      Percent
                    Valid   Only one company                            75          22.9
                            More than one company                      128          39.0
                            No company                                  85          25.9
                            Don't know / no opinion                     40          12.2
                            Total                                      328         100.0
                     a. STIMULUS = CONTROL


          Q3 From what you know, what company do you associate with CRACKER THINS?a

                                                                                    Frequency     Percent
  Valid    [I don't know / no opinion]                                                     11         14.7
           Carr's                                                                            1         1.3
           Cheez it                                                                          1         1.3
           cheeze its                                                                        1         1.3
           Has lots of snack options                                                         1         1.3
           keebler                                                                           1         1.3
           Keebler                                                                           2         2.7
           nabisco                                                                           6         8.0
           Nabisco                                                                         18         24.0
           NABISCO                                                                           2         2.7
           Nabisco.                                                                          1         1.3
           nibscco                                                                           1         1.3
           nisbsco                                                                           1         1.3
           no                                                                                1         1.3
           Quality                                                                           1         1.3
           ritz                                                                              1         1.3
           Ritz                                                                              3         4.0
           Ritz Cracker                                                                      1         1.3
           RITZ crackers                                                                     1         1.3
           their crunchy                                                                     1         1.3
           thin crackers company                                                             1         1.3
           Thin, crispy and full of grains.                                                  1         1.3
           townhouse kelloggs                                                                1         1.3
           triscuit                                                                          1         1.3
           Triscuit                                                                          1         1.3
           triscuits                                                                         1         1.3
           wheat thins                                                                       3         4.0
           Wheat thins                                                                       1         1.3
           Wheat Thins                                                                       5         6.7
           Wheat Thins.                                                                      2         2.7
           Wheat Thinss                                                                      1         1.3
           WheatThins                                                                        1         1.3
           Total                                                                           75        100.0
   a. Asked only of the 75 survey participants that indicated "Only one company" in response to Q3.




    Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 4 of 26
STIMULUS = TEST

                    Verbatim Responses of survey respondents who associate PRETZEL CRISPS with ONLY ONE COMPANY: TESTa

                                                                              Q3 From what you know,
                  Q2 Why do you associate                                      what company do you
                      PRETZEL CRISPS                                              associate with
     ID            with only one company?           Q2A Anything else?          PRETZEL CRISPS?                 Q3A Why do you say that?       Q3B Anything else?
1                                                                                                          I like pretzel crisps. Comes in a
     1024   [I Don't know / no opinion]                                      I am not sure.                blue and white bag. Not sure who    No
                                                                                                           produces them
2    1051   Herr's                                  none                     herr's                        they have the best quality          none
3    1056   Rold Gold                               no                       Rold Gold
4    1085   [I don't know / no opinion]                                      [Don't know / no opinion]
5    1117   Pretzel flats                           No                       Pretzel flats
6                                                                                                                                              They are a good
            I have had them before But I forget     There may be others
                                                                                                           I have had them before and they     product to serve
     1137   the name. I believe it is Pepperage     but I can not think of   Pepperiage Farmes
                                                                                                           are very memorable.                 during the Holiday's
            farms.                                  any
                                                                                                                                               with dips.
7    1175   Familiar with the product               no                       Snack factory                 I have eaten them                   no
8                                                                            I've only had them once,
            I've only had them once, and don't      nothing, not that I
     1195                                                                    and don't remember the
            remember the name of that company       can think of
                                                                             name of that company
9           A company that makes Pretzels and                                A company that makes
     1217                                           No
            nothing else                                                     Pretzels and nothing else
10          have vaguely seen them but never
            bought them. all packaging looks the
     1222                                           no
            same so I assume it's the same
            company.
11   1241   can only think of one                   nope
12   1271   I just do.                              NO                       Pretzel Crisps                My son loves pretzels               No
13   1284   potato chip companies make them         no
14   1285   [I don't know / no opinion]                                      [Don't know / no opinion]
15          I have only seen them made by one
     1294                                           No                       Either Nabisco, or Lays       I think I might be correct          No
            company
16   1306   snyders                                 no                       synders                       that's the only one I know          no
17                                                                                                         I don't normally buy pretzels due
            I only recall seeing this made by one
     1341                                           no                       can't think of the company    to sodium content so I don't pay    no
            company.
                                                                                                           much attention.
18                                                  Dont know the brand
            I have only seen them in one type of
     1344                                           but its a blue and       Lays                          I think it is but not sure          No
            bag
                                                    white bag
19   1345   [I don't know / no opinion]                                      [I don't know / no opinion]



                                Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 5 of 26
                    Verbatim Responses of survey respondents who associate PRETZEL CRISPS with ONLY ONE COMPANY: TESTa

                                                                              Q3 From what you know,
                  Q2 Why do you associate                                      what company do you
                      PRETZEL CRISPS                                              associate with
     ID            with only one company?             Q2A Anything else?        PRETZEL CRISPS?                Q3A Why do you say that?           Q3B Anything else?
20                                                                                                         I believe that is the name that I
                                                                                                           saw on the packet of pretzel
     1356   Rold Gold                                 No                     Rold Gold                                                            No, at this time, no.
                                                                                                           crisps that I bought, but I could be
                                                                                                           mistaken.
21   1363   [I don't know / no opinion]                                      [I don't know / no opinion]
22          Only saw them one time never saw
     1372                                             No.                    Old Dutch                     Popular brand.                         No.
            again.
23   1416   [I don't know / no opinion]                                      [I don't know / no opinion]
24   1422   cause im only familiar with that one      no                     rold gold                     because its the only one i know        no
25          I have bought them in a blue bag , not
     1441                                             no                     The Snack Factory             I have purchased them                  no
            sure if there is other brands
26   1471   Because it is a unique product.           No.
27          I have only noticed the one brand on
     1493                                             no                     Nabisco                       I have seen them                       no
            the shelves at the grocery store.
28                                                                                                         on the front of the bag, they name
     1499   Snack Factory                             no                     Snack Factory                                                        no
                                                                                                           their pretzel snacks Pretzel Crisps
29   1508   Nebisco                                   No                     Town HOUSE                    I think they make them                 No
30                                                                                                         Because I love pretzels and I
            I think there is only one company that                                                                                                They are crunchy
                                                                                                           have bought the Thin style
     1510   began making them and they are            no nothing else        Pretzel Thins                                                        throughout and a
                                                                                                           pretzels which are great for
            good                                                                                                                                  taste treat
                                                                                                           dipping in Hummus
31                                                                                                         That's the brand I have purchased
     1520   Snack Factory                             no                     Snack Factory                                                        no
                                                                                                           in the past
32   1530   I have only seen one advertized           no
33   1532   [I don't know / no opinion]                                      [I don't know / no opinion]
34          I've only seen one brand of pretzel
     1536                                             no
            crisps in my local stores.
35          It's the company that has either the
            blue, green or red packaging at the       Pretzel thins is the
     1572   top and the product shot in the middle.   product name I
            I can't recall the company name           believe.
            though.
36   1576   snack factory                             no                     snack factory                 it's the brand i buy                   no
37   1585   [I don't know / no opinion]                                      [I don't know / no opinion]
38   1588   because that is how i feel                no
39                                                                                                         I think that is the company who        Maybe its Keebler,
     1598   [I don't know / no opinion]                                      Ritz
                                                                                                           makes pretzel crisps                   not Ritz
40          I have only seen one brand of pretzel                                                          Because I can't remember the
     1606                                             No                     Don't remember                                                       No
            crisps in the store                                                                            brand name



                                Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 6 of 26
                      Verbatim Responses of survey respondents who associate PRETZEL CRISPS with ONLY ONE COMPANY: TESTa

                                                                               Q3 From what you know,
                  Q2 Why do you associate                                       what company do you
                      PRETZEL CRISPS                                               associate with
     ID            with only one company?              Q2A Anything else?        PRETZEL CRISPS?               Q3A Why do you say that?         Q3B Anything else?
41                                                     I am not aware of
                                                       many company's
            I just assume pretzel crisps are made      making pretzel
     1625
            and sold by one company.                   crisps like many
                                                       company's make
                                                       potato chips.
42   1638   rold gold                                  nope                   rold gold                     they make pretzels                  nope
43   1672   [I don't know / no opinion]                                       [I don't know / no opinion]
44          here there are only about 3 different
     1677   companies that offer pretzels in our       no
            area
45          i have only bought them from one                                                                the only company i have ever
     1706                                              no                     snack factory                                                     no
            company                                                                                         seen selling them
46   1713   [I don't know / no opinion]                                       Don t recall                  Don t remember                      No
47                                                                                                          They are the best and only great
     1720   snyders                                    nope                   snyders                                                           nope
                                                                                                            pretzel crisp brand
48          I buy Snyder's pretzels. I don't usually
                                                       I don't have another   The company that comes to     This is the company I buy my        I don't know another
     1726   buy pretzel chips. In the store, there
                                                       answer.                mind is Snyder's.             pretzels from.                      brand.
            is usually one brand to choose from.
49   1795   I only know of one company                 Nothing else           Crisp company                 I have heard of it before           Nothing else
50                                                                                                          I think that's the only ones I've
     1797   Pretzel thins                              No                     Pretzel thins                                                     No
                                                                                                            seen.
51   1806   [I don't know / no opinion]                                       [I don't know / no opinion]
52          I can only think of one company that
            makes a product called pretzel crisps      Nothing else that I                                  It is the company that makes
     1817   which is Snack Factory. I can't recall     can think of right     Snack Factory                 pretzel crisps. They are called     No.
            any other companies that have              now.                                                 Snack Factory Pretzel Crisps.
            something called pretzel crisps.
53   1819   Have only seen one kind                    Nope                   Can't remember name           Because I can't remember            No
54          I see them in the store in one                                    I don't know the name but I
     1842                                              No                                                   I seldom buy them                   No
            company's packaging                                               can visualize the package
55   1843   [I don't know / no opinion]                                       [I don't know / no opinion]
56          I only know one brand that makes
     1852                                              No                     snack factory                 That is the only one I know         no
            them
57   1860   [I don't know / no opinion]                                       [I don't know / no opinion]
58          Because when I buy them, I typically
     1865   look for the same brand which goes by      No
            that name.
59          Most of the types of pretzels are from
     1874                                              no                     Rold Gold                     I see it when I go shopping         no
            the company I think of
60   1880   [I don't know / no opinion]                                       [I don't know / no opinion]

                                Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 7 of 26
                      Verbatim Responses of survey respondents who associate PRETZEL CRISPS with ONLY ONE COMPANY: TESTa

                                                                              Q3 From what you know,
                  Q2 Why do you associate                                      what company do you
                      PRETZEL CRISPS                                              associate with
     ID            with only one company?          Q2A Anything else?           PRETZEL CRISPS?                 Q3A Why do you say that?         Q3B Anything else?
61                                                                                                          I believe I have seen them in the
     1912   Ritz is the one comes to mind          Nothing else              Ritz                                                                No thanks
                                                                                                            store and they are thin.
62   1917   Can only recal seeing one brand        no                        Snack Factory                  Have bought them                     no
63                                                                           Can't recall - They are in     Because I can recall the package
            I see the image of them on the
     1920                                          not that I can think of   the blue package. Don't        in my head, but cannot recall the    no
            package when I hear the words.
                                                                             know the brand.                brand name.
64   1930   [I don't know / no opinion]                                      [I don't know / no opinion]
65   1962   Rold Gold                              nope                      Rold Gold                      Because its what I remember          Nope
66   1968   ROLD GOLD                              no                        ROLD GOLD                      That is the one I buy                no
67   1976   [I don't know / no opinion]                                      [I don't know / no opinion]
68                                                                                                                                               I bought them at
                                                                                                                                                 dollartree 1 year
                                                   i can't remember the
            Because I've only seen one kind                                                                 Just picturing the bag, and trying   ago, and I see them
     1985                                          brand name, but I         Snyders
            based on the color & name on the bag                                                            to remember                          from time to time,
                                                   think it's Snyders
                                                                                                                                                 but in a much
                                                                                                                                                 smaller bag
69                                                                           As I said, I can see the
                                                                             package but I cannot
                                                                             remember the name - is
                                                                                                            because it is confusing. This is a
            I can see the package but I cannot                               this a British survey? What
     2040                                          no                                                       pretty irritating survey - not in    no
            remember the name of the company                                 the heck is a pretzel
                                                                                                            American English
                                                                             CRISP? Is that the same
                                                                             thing as a pretzel or is it
                                                                             more like a potato chip?
70   2055   [I don't know / no opinion]                                      [I don't know / no opinion]
71          As far as i remember Ive only seen                                                              thats the company Ive bought
     2077                                          no nothing else           snack factory                                                       no
            one brand                                                                                       pretzels crisps from
72                                                                                                          Cant remember the name of the
     2105   [I don't know / no opinion]                                      Can't recall                                                        No
                                                                                                            company.
73          they are the best from the one but
     2110                                          none
            don't remember name
74   2123   I buy a snack pantry crisps only       no                        snack pantry                   that's what I think their name is    no
75                                                                           I associate them with
                                                   the maker of pretzels     snyders pretzel company        they are a big company that has
            i would have to say snyders they
     2124                                          that have a great         that makes all different       made pretzels for years and are      nothing
            make pretzels
                                                   flavor and taste          kinds of pretzels that taste   very well know
                                                                             great and are made great
76   2145   Rold Gold                              no                        Rold Gold                      I think Ive seen them.               n0
77                                                                                                          To the best of my knowledge, that
     2182   Snack Factory                          no                        Snack Factory                  is the only company that makes       no
                                                                                                            pretzel crisps
78   2198   nabisco                                none                      nabisco                        not sure                             none

                                Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 8 of 26
                         Verbatim Responses of survey respondents who associate PRETZEL CRISPS with ONLY ONE COMPANY: TESTa

                                                                                   Q3 From what you know,
                        Q2 Why do you associate                                      what company do you
                             PRETZEL CRISPS                                              associate with
          ID              with only one company?           Q2A Anything else?        PRETZEL CRISPS?              Q3A Why do you say that?        Q3B Anything else?
79       2208    because it's a brand                      no                    Pretzel Crisps                because that's the brand name      no
80       2238    [I don't know / no opinion]                                     [I don't know / no opinion]
81               because I can only picture seeing
         2244                                              no
                 them in one type of packaging
82       2304    Keebler                                   no                    Keebler                       i have bought them                 no
83               I can only recall the name of one
                 company and that is Snyders.                                                                  I purchase most of my pretzels
         2335    However, I hhave purchased other          No                    Snyders                       from them and their name stands    No
                 pretzels from other companies, but                                                            out prominently on the bag.
                 cannot recall the names.
84               i've only seen packaging from one
         2336                                              no                    snack factory                 good memory                        no
                 company in the stores
85       2351    snack family                              pretzel crisps        snack factory                 it is on the bag                   no
86       2357    [I don't know / no opinion]                                     [I don't know / no opinion]
87               I think of pretzel crisps as those flat                                                       It seems I remember buying a
         2383    pretzels that come from the Pretzel       no                    Pretzel Factory               couple of times and I think that   no
                 Factory                                                                                       this was the manufacturer's name
88                                                                                                             Most common brand I see that
         2393    Rold Gold                                 Nabisco               Rold Gold                                                        Nabisco.
                                                                                                               sells pretzels.
89       2413    Seems like a product name                 No
90                                                                                                             that's the name of the company
                 I've only seen them in the store as
         2438                                              no                    Snack Factory                 that I see in stores on the        no
                 being from Snack Factory company
                                                                                                               packages of pretzel crisps
91            I only remember one company that
                                                           It's usually in the
         2448 sells pretzel crisps in the grocery                                Town House                    It's what I seem to remember       no
                                                           cracker section.
              stores.
92            I do not recall seeing pretzel crisps
                                                                                                               That is the image in my head
         2469 being made by any other company              no                    Ritz                                                             no
                                                                                                               when I think of pretzel crisps.
              than the one I have in mind.
93       2477 Snobbler's                                   Nabisco               Nabisco                       A sense.                           No.
94       2480 snack factory                                Keebler               Snack Factory                 because I have purchased them      no
95       2487 kebber                                       no                    keebler                       they make crackers                 no
 a.   STIMULUS = TEST




                                      Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 9 of 26
STIMULUS = TEST



               Verbatim Responses of survey respondents who associate PRETZEL CRISPS with MORE THAN ONE COMPANY: TESTa

         ID          Q4 Why do you associate PRETZEL CRISPS with more than one company?                                         Q4A Anything else?
   1    1012   because many companies make pretzel products                                                    no
   2           When one brand name company comes out with a new idea, then everyone else hops
        1017                                                                                                   No.
               on the band wagon and produces a similar product.
   3           I can sometimes get them at family dollar for a more affordable price in the clover valley      I can also get them in the deli at the grocery store
        1064
               brand instead of the name brand at the grocery store.                                           with my hummus snack on a busy work day .
   4           Pretzel Crisps sounds like a generic name and could be applied to any type of pretzel
        1073   that is thin and crispy like a chip or thin cracker. And also I don't think that it's a brand   nothing else.
               name.
   5    1084   pretzels are a generic term for this snack item but ive never heard crisps used with it         thats it
   6    1090   [Don't know / no opinion]
   7    1114   [Don't know / no opinion]
   8                                                                                                           They are all good and I really enjoy them better than
        1122   I have seen them with major brand name and also at my local Aldi's store
                                                                                                               crackers
   9    1146   Because they're very popular                                                                    no
   10   1155   Several companies have begun to make them                                                       no
   11   1159   I have seen different pretzel crisps brands in the market.                                      no
   12                                                                                                          i consider the name as generic of any pretzel that is
        1212   there are a few companies that mke them
                                                                                                               crunchy
   13   1227   store brand and others co                                                                       na
   14   1243   different companies make them, but its up to how much money I have at that time                 different companies, different flavores
   15   1264   could be several brands                                                                         popular idea
   16   1311   I don't think that only 1 company produces a pretzel crisp product                              No
   17   1318   [I don't know / no opinion]
   18   1328   I am sure there are more than one brand of pretzels                                             no
   19   1354   Seems like I have seen them in multiple store varieties                                         Have seen them before in stores
   20   1364   because there are different brands that make pretzels                                           none
   21   1371   snyders                                                                                         hanover
   22   1395   theres many                                                                                     non
   23                                                                                                          Well, while I have purchased pretzels from more than
               Well, there are several companies that make "pretzel crisps" and I have purchased
        1404                                                                                                   one company, I do prefer one brand more so than
               pretzels from more than one company that makes pretzels!
                                                                                                               others!
   24   1408   [I don't know / no opinion]
   25   1455   I have seen several brands of pretzels                                                          no
   26   1463   multiple brands advertise this                                                                  no , that is why
   27   1486   I have had many types of pretzel crisps from many companies                                     no
   28   1487   because I know that there are different kinds of brands                                         I can no think of anything else


                             Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 10 of 26
            Verbatim Responses of survey respondents who associate PRETZEL CRISPS with MORE THAN ONE COMPANY: TESTa

      ID           Q4 Why do you associate PRETZEL CRISPS with more than one company?                                 Q4A Anything else?
29   1506   a number of companies do sell different types of pretzels                                none
30   1539   i have seen different name brands for this product.                                      no
31   1542   [I don't know / no opinion]
32   1565   [I don't know / no opinion]
33   1580   cause there are more than one company that makes pretzels                                no
34   1605   [I don't know / no opinion]
35   1616   hienz                                                                                    nothing
36   1628   There is more than one company who makes them                                            no
37          They may not be called exactly that name, but there are several vendors who sell
     1635                                                                                            no
            variations on pretzels, different formulations, shapes, etc.
38   1646   Because more than one company makes them.                                                No
39   1649   seen more than 1                                                                         no
40   1656   Utz                                                                                      Rold Gold
41   1662   Rold Gold                                                                                n/a
42   1678   more than one company make then                                                          no
43   1683   Have bought pretzels that were made by different companies                               No
44   1710   I have seen them at a couple different grocery stores and they are different brands      NO
45   1714   I know some brands                                                                       none
46   1724   there are multiple formulations shapes/sizes flavors that create preztels - crisps       no
47   1734   Snyder's                                                                                 store brand
48   1753   Because Ritz, Keebler, and Synders have a variety of these                               no
49   1757   I have seen them across various brands.                                                  no
50   1765   Several companies make them - are at store from which to select                          None
51   1768   I recall seeing different brands in the store                                            No
52   1772   There is more than one company that make pretzel chips                                   n/a
53   1777   because they are made by more than 1 company                                             no
54   1796   [I don't know / no opinion]
55   1812   [I don't know / no opinion]
56   1813   I just think I can find it in more than one area of the store                            they can be pretty salty
57   1816   [I don't know / no opinion]
58   1823   i have seen the product produced and on the shelf for more than one brand                no
59   1836   Because more than one company makes pretzels. Duh!                                       No.
60   1844   there are a couple options out there                                                     no
61   1855   Rolled Gold, Utz                                                                         Nope
62   1862   I have seen several different varieties and brands at different stores over the years.   the names don't come to mind off hand.
63   1915   [I don't know / no opinion]
64   1939   Seems like I've seen several "brand names."                                              Well, let me see. . . . No, nothing else.
65   1953   because more than one company makes them                                                 No
66   1959   so many out there                                                                        no
67   1971   more then one company makes them                                                         none

                         Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 11 of 26
             Verbatim Responses of survey respondents who associate PRETZEL CRISPS with MORE THAN ONE COMPANY: TESTa

       ID          Q4 Why do you associate PRETZEL CRISPS with more than one company?                                 Q4A Anything else?
68    1974   I don't pay much attention to brands when it comes to pretzels.                          No
69           I am not brand faithful, and pick up whatever looks good to me at the time or the best
      2000                                                                                            Nope
             buy on the product.
70    2005   I think I have bought these from more than one company.                                  No.
71    2022   More companies make this                                                                 No
72    2027   There are many companies that make them                                                  no
73    2038   many diff companies offer pretzels                                                       not applicable
74    2058   I only buy one brand of pretzel crisps                                                   Nope
75    2071   I've seen several                                                                        No
76    2072   Because I believe there are a few companies that make them.                              No, but I have tried them. They are by the crackers.
77    2096   Because I have seen multiple brands next to each other on store shelves                  no
78    2122   i think both nabisco, keebler and other companies make this product.                     proctor and gamble and perhaps trader joe's too
79    2130   generic name, many companies make pretzels                                               nothing else
80    2155   several companies have pretzel crisps                                                    none
81    2204   Ritz,                                                                                    Not now
82    2231   Many companies make pretzel chips                                                        None
83           because i have seen more than one company offering this type of snack in the grocery
      2234                                                                                            no
             store
84           I HAVE SEEN DIFFERENT BRANDS AT THE STORE - APPEARS TO BE A
      2245                                                                                            NO
             GROWING MARKET
85                                                                                                    Pretzels are everywhere and in different shapes and
      2256   Because ano other company can make this kind of pretzel
                                                                                                      flavor so any brand can advertise it
86    2262 there are different brands                                                                 no
87    2306 I think I remember seeing them made by more than one company.                              no
88    2374 because more the one cmpany makes them                                                     no
89    2423 I have eaten                                                                               No
90    2440 Herr's ,synders                                                                            no
91    2445 There is other brand names that offer this type of product.                                Nothing
92    2489 Snyder's and Pretzel Factory make them                                                     no
 a. STIMULUS = TEST




                          Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 12 of 26
STIMULUS = TEST



                     Verbatim Responses of survey respondents who associate PRETZEL CRISPS with NO COMPANY: TESTa

         ID                Q5 Why do you associate PRETZEL CRISPS with no company?                                     Q5A Anything else?
   1    1013   [Don't know / no opinion]
   2    1022   [Don't know / no opinion]
   3    1031   never heard of them                                                                      no
   4    1050   [I don't know / no opinion]
   5    1058   i have seen them in various places                                                       no
   6    1124   [I don't know / no opinion]
   7    1127   [I don't know / no opinion]
   8           I know they exist, but cannot recall what company produces them. I assume Rold Gold
        1143   or Snyder's. I can't think of any other company that makes pretzels. But I am not sure   no, thanks.
               who makes pretzel crisps.
   9    1187   [I don't know / no opinion]
   10   1198   Never seen them                                                                          no
   11   1211   Don`t buy                                                                                no
   12          I assume they can be made by a number of different brands. It's a new idea, and
        1265                                                                                            Nope
               several brands are probably coming out with them.
   13   1307   [I don't know / no opinion]
   14                                                                                                   I wanna say the company Utz but I know there are
        1317   I can't recall a name of a company at the moment.
                                                                                                        more that are escaping me at the moment.
   15   1347   It's like potato chips just a name of a product                                          No
   16   1374   [I don't know / no opinion]
   17   1388   [I don't know / no opinion]
   18   1460   I recognize the name of the product but don't know who makes it                          No
   19   1473   [I don't know / no opinion]
   20   1474   I can't remember the name on the bag of pretzel crisps                                   no
   21   1525   I dont eat pretzel crisps                                                                no
   22   1527   [I don't know / no opinion]
   23   1559   [I don't know / no opinion]
   24   1569   [I don't know / no opinion]
   25   1618   I buy for flavors and not so much ch a particular brand                                  No
   26   1653   I have never heard of this product                                                       no
   27   1659   I enjoy them but cannot recall who makes the ones I like.                                No
   28   1681   [I don't know / no opinion]
   29   1688   really not familiar with the term                                                        nope
   30   1695   I know pretzels, not pretzel crisps.                                                     No
   31   1702   i have seen pretzel crisps in the store just dont recall the brand                       no


                            Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 13 of 26
                  Verbatim Responses of survey respondents who associate PRETZEL CRISPS with NO COMPANY: TESTa

      ID                 Q5 Why do you associate PRETZEL CRISPS with no company?                                           Q5A Anything else?
32   1730   I can't remember the name                                                                     no
33   1732   I haven't heard of pretzel crisps before. Just regular pretzels.                              no
34   1767   I don't buy them so I don't know who makes them                                               No
35          I have a general understanding of what a pretzel crisp is, but it doesn't rise to the level
     1810   of other snack foods (for example, Doritos or Pringles) that have a stronger and more         No.
            memorable brand recognition.
36   1818   I cannot think of any brand names that make pretzel crisps.                                   Not that I can think of.
37          I think that the package only contains the words "Pretzel Crisps." I don't recall ever
     1870                                                                                                 Nope
            seeing a brand name
38          I have never bought or eaten them. I have no interest in them. I don't know who
     1896                                                                                                 no
            makes them.
39   1927   I just know of the product, but cannot remember who makes them                                No
40          I have not seen this product in my local grocery store. So I have no company to
     1928                                                                                                 I do not have anything else.
            associate with the pretzel crisps name.
41   1934   Nabisco                                                                                       No
42                                                                                                        I don't believe Wong company has a particularly
     1941   Because I believe there are many companies that make pretzels
                                                                                                          large market share
43   1944   I don't keep up with the different brand names.                                               NA
44   1952   I have no idea who makes them                                                                 Nothing
45   1956   I have never heard of a Pretzel Chisps                                                        nothing else
46          I know what they look like and what kind of small bag they come in but I do not know
     1984                                                                                                 no
            the brand name
47   1997   [I don't know / no opinion]
48   2011   When I think of them I don't think of a specific brand                                        No
49   2019   i don't remember the name of the company when I first tried them.                             no
50   2065   Don't buy                                                                                     No
51   2095   i do not buy them so do not know about them                                                   no
52   2098   no reason                                                                                     no
53   2115   [I don't know / no opinion]
54   2128   cant think of company that makes these                                                        No
55   2151   do not buy them am not familiar                                                               no
56   2165   I can't remember who makes them                                                               no, jsut that they come in different varieties
57   2173   Pretzel crisps can be sold by anybody.                                                        Nope!
58   2211   I do not know the name of the company.                                                        no
59   2237   [I don't know / no opinion]
60   2242   I havent bought them that often                                                               no
61   2248   Rold Gold
62   2255   Don't consume them                                                                            No
63   2263   I don't remember who makes them                                                               No
64   2265   Just can't remember company but they were good.                                               No
65   2282   Don't know of any                                                                             No

                         Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 14 of 26
                   Verbatim Responses of survey respondents who associate PRETZEL CRISPS with NO COMPANY: TESTa

        ID               Q5 Why do you associate PRETZEL CRISPS with no company?                      Q5A Anything else?
66     2309 I don't think about it much                                                no
67     2323 Pretzel flats
68     2333 I've only had them once, and don't remember the name of that company
69     2342 do not know any company that makes pretzel crisps                          nothing
70     2346 i never heard of them                                                      no
71     2347 i can't recall the company that makes pretzel crisp                        no
72     2370 I have never seen them                                                     no
73     2380 No company in mind.                                                        None
74     2389 I have never heard of it before.                                           none
75     2390 A company that makes Pretzels and nothing else
76     2396 I don't know who makes them.                                               Nope.
77     2402 Cant remember the name of company but know what package looks like         no
78     2403
79     2419 I know of them but I don't know who makes them                             I have tried them/bought them before
80     2456
81     2479 never had them but would be willing to try them                            no
82     2483
83     2484 never heard of them                                                        no
 a. STIMULUS = TEST




                        Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 15 of 26
STIMULUS = CONTROL



                 Verbatim Responses of survey respondents who associate CRACKER THINS with ONLY ONE COMPANY: CONTROLa

                                                                             Q3 From what you know,
                   Q2 Why do you associate                                    what company do you
                        CRACKER THINS                                            associate with
     ID              with only one company?           Q2A Anything else?       CRACKER THINS?                 Q3A Why do you say that?           Q3B Anything else?
1           I can only recall seeing Carr's thin
     1009                                             no                     Carr's                        It's the only one I can think of      no
            crackers
2    1037   [I don't know / no opinion]                                      Nabisco                       Just what I think                     No
3    1088   I grew up eating Wheat Thins              No, not at this time   Nabisco                       Faulty memory                         No
4    1109   Ritz is the only one I know of            No                     Ritz                          That's the only one I know of         No
5    1136   I like wheat thins                        No                     Nabisco                       I believe they make them              No
6    1145   Nabisco                                   No                     Has lots of snack options     I have bought various products        No
7    1177   Nabisco Wheat Thins                       nothing                Nabisco                       They make Wheat Thins                 nothing
8                                                                                                          That is the only thin cracker brand
     1197   Thin Crisps                               no                     Wheat Thinss                                                        no
                                                                                                           that I am aware of.
9           Wheat thins comes to mind without
     1201                                             No                     Wheat Thins                   Association by experience             No
            hesitation
10                                                                                                         because they make the only
     1213   I thought of Wheat Thins by Nabisco       no                     Nabisco                       crackers I know of with 'thins' in    no
                                                                                                           the name
11          I don't recall seeing very many cracker
            thin products. Therefore, I am                                                                 It is a popular cracker
     1254                                             no                     Nabisco                                                             no
            assuming that only one company                                                                 manufacturer.
            makes them.
12   1263   [I don't know / no opinion]                                      keebler                       sounds like a keebler product         no
13   1321   [I don't know / no opinion]                                      nabisco                       only brand i can think of             no
14                                                                                                         I believe that is the parent
     1322   Nabisco                                   Ritz                   Nabisco                       company that produces the             no
                                                                                                           product.
15                                                                                                         because of the different cracker
     1438   cheeze its                                noneelse               cheeze its                                                          none
                                                                                                           products under cheeze itz
16                                                                                                         i love then and they are good for
     1479   nabisco                                   no                     nisbsco                                                             no
                                                                                                           you. wheat thins
17   1505   [I don't know / no opinion]                                      [I don't know / no opinion]
18          It's the most popular thin cracker and
     1513   have only seen advertising for this       Nothing                [I don't know / no opinion]
            particular cracker
19                                                                                                         I have seen the type of cracker
     1528   townhouse                                 store brand            townhouse kelloggs                                                  None
                                                                                                           being sold in store
20   1531   special k                                 no                     nabisco                       because i think that is what it is    i don't think so

                               Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 16 of 26
                   Verbatim Responses of survey respondents who associate CRACKER THINS with ONLY ONE COMPANY: CONTROLa

                                                                               Q3 From what you know,
                   Q2 Why do you associate                                        what company do you
                       CRACKER THINS                                                  associate with
      ID            with only one company?            Q2A Anything else?           CRACKER THINS?               Q3A Why do you say that?         Q3B Anything else?
21   1545   believe this is triscuits                 no                      triscuits                     that's my recall                     no
22   1577   nut thins                                 no                      [I don't know / no opinion]
23   1604   wheat thins                               no                      nabisco                       they have wheat thins                no
24   1614   keebler                                   nothing                 their crunchy                 'Cause their baked                   their salted
25   1639   Wheat thins                               Nope                    Wheat thins                   That S what it reminds me of         Np
26          I've only ever seen Wheat Thins                                                                 I've only ever seen Wheat Thins
     1648                                             None                    Wheat Thins                                                        No
            Cracker Thins                                                                                   Cracker Thins
27   1657   I only remember one                       No                      Nabisco                       That is the one that I purchase      No
28                                                    I can't think of
     1671   I immediately think of Nabisco.           anything else at this   Nabisco                       I think of Wheat Thins crackers.     no
                                                      time.
29                                                                                                                                               wheat thins are thin
     1679   wheat thins                               wheat thins             wheat thins                   wheat thins are thin crackers
                                                                                                                                                 crackers
30          I associate Cracker Thins with only       All ads give a
                                                                                                            RITZ have a new variety of
            one company RITZ . It is a premium        positive response to
     1680                                                                     RITZ crackers                 cracker RITZ thins available in      Nothing else
            brand with numerous TV, internet and      purchase the
                                                                                                            great varieties
            radio ads,                                product
31   1709   Ritz                                      No                      Wheat Thins                   Same name                            No
32          because I believe it's a specific
     1716                                             no                      Wheat Thins                   it sounds like the brand             no
            product for a brand
33   1735   [I don't know / no opinion]                                       wheat thins                   name is almost same                  no
34   1783   [I don't know / no opinion]                                       [I don't know / no opinion]
35          The only one I think of are Wheat
     1791                                             No.                     Wheat Thins.                  Is the one that comes to mind.       No.
            Thins.
36   1794   It is a brand name.                       Nothing.                Cheez it                      I don't know.                        Nothing.
37   1805   wheat thins                               no                      [I don't know / no opinion]
38   1807   wheat thins                               no                      nibscco                       I just think that                    no
39   1825   What I have seen                          No                      Nabisco                       I have seen packages                 No
40                                                                                                          the package im thinking of is red
     1863   Ritz                                      nothing else            Ritz Cracker                                                       nothing else
                                                                                                            like the ritz cracker box
41   1869   Nabisco                                   No                      Nabisco                       It makes me think of Nabisco         No
42   1879   there is generally only one brand I buy   no                      WheatThins                    that's the one I buy                 no
43                                                                                                          first thing that came to mind when
     1900   nabisco i think makes them.               no                      nabisco                                                            nothing else
                                                                                                            i saw the name.
44   1903   bdcsusd it is the best in thst coany      no                      thin crackers company         because it is good and delicious     nothing else
45   1929   Keebler                                   No                      Keebler                       I think Keebler makes them.          No
46                                                    There wasn't
     1979   Triscuit crackers                                                 [I don't know / no opinion]
                                                      anything else.



                                Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 17 of 26
                   Verbatim Responses of survey respondents who associate CRACKER THINS with ONLY ONE COMPANY: CONTROLa

                                                                             Q3 From what you know,
                   Q2 Why do you associate                                     what company do you
                       CRACKER THINS                                               associate with
     ID             with only one company?            Q2A Anything else?        CRACKER THINS?                Q3A Why do you say that?         Q3B Anything else?
47                                                                          Thin, crispy and full of
     1986   Nabisco                                   No                                                  It true                              No
                                                                            grains.
48   1999   Nabisco brand                             No                    Nabisco                       I think it is                        No
49          i think they made with triscuit. I only                                                       this is the company that I imagine
     2051                                             nothing else          Triscuit                                                           nothing else
            associate them with this company.                                                             triscuit making.
50   2068   [I don't know / no opinion]                                     Nabisco                       I think they make cracker thins      no
51          I only remember them being made by
     2076                                             Nothing else          Nabisco                       It sticks in my mind.                Nothing
            one company.
52                                                    I HAVE ONLY
                                                      TRIED THEM
     2102   BECAUSE IT IS ALL I KNOW                                        NABISCO                       BECAUSE ALL I KNOW                   NOPE
                                                      FROM ONE
                                                      COMPANY
53   2103   [I don't know / no opinion]                                     [I don't know / no opinion]
54          I've only heard that term used in                                                             I have heard that term used in
     2126                                             No                    Ritz                                                               No
            connection with one company.                                                                  advertising
55   2149   nabisco                                   no                    nabisco                       I remember the logo                  no
56   2179   nabisco                                   no                    [I don't know / no opinion]
57          Because I don't think anyone else
     2218                                             no                    [I don't know / no opinion]
            makes em
58                                                                                                        They r made with good
     2264   Ritz                                      No                    Quality                                                            No
                                                                                                          ingredients
59   2307   Wheat thins comes to mind.                No                    Nabisco.                      Because.                             No
60          Better they taste really good and have
     2325                                             No                    Ritz                          Better they taste so good            No
            a variable of flavours
61                                                                                                        Because I know that they make
     2331   Triscuit                                  Nothing               triscuit                                                           No
                                                                                                          thin versions of their crackers
62                                                                                                        because they also make Wheat
     2350   Wheat Thins by Nabisco                    nope                  Nabisco                                                            npe
                                                                                                          Thins
63   2356   Wheat Thins                               No                    Wheat Thins.                  I have purchased them.               No.
64   2376   [I don't know / no opinion]                                     [I don't know / no opinion]
65   2381   It's a product name                       No                    Nabisco                       I think it's the company             No
66                                                                                                                                             No can't think of
     2395   The only one I know                       I like the crackers   Nabisco                       It seems to be the only kind i buy
                                                                                                                                               anything else
67          I don't know, I don't have in mind why
                                                                                                          I only buy with Nabisco logo and I
     2397   ,but I associate with only one            No                    Nabisco                                                            No
                                                                                                          think they are the original one
            company .
68   2398   [I don't know / no opinion]                                     [I don't know / no opinion]
69   2417   [I don't know / no opinion]                                     Wheat Thins                   Only one I know                      No
70   2436   [I don't know / no opinion]                                     Keebler                       cause I do                           no



                               Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 18 of 26
                    Verbatim Responses of survey respondents who associate CRACKER THINS with ONLY ONE COMPANY: CONTROLa

                                                                             Q3 From what you know,
                   Q2 Why do you associate                                    what company do you
                        CRACKER THINS                                            associate with
         ID         with only one company?           Q2A Anything else?        CRACKER THINS?            Q3A Why do you say that?       Q3B Anything else?
71           BECAUSE I`VE USED THE SAME
        2446                                         NOTHING                NABISCO                   BECAUSE I CON`T KNOW              NOTHING
             COMPANY FOR YEARS
72      2449 dont know                               no                     no                        dont know                         no
73      2473 nabisco                                 no                     nabisco                   advertising                       no
74      2485 wheat thins                             nabisco                wheat thins               i've bought them                  I like the brand
75           i associate with one company                                                             i saw advertising for a product
        2490                                         no i don't think so.   ritz                                                        no
             because i see advertising or coupons.                                                    from this brand.
a.   STIMULUS = CONTROL




                                Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 19 of 26
STIMULUS = CONTROL



          Verbatim Responses of survey respondents who associate CRACKER THINS with MORE THAN ONE COMPANY: CONTROLa

        ID           Q4 Why do you associate CRACKER THINS with more than one company?                                     Q4A Anything else?
  1    1011   there are several companies that make this sort of product                                   nothing else
  2    1014   [I don't know / no opinion]
  3    1023   I can think of a couple of different brands of crackers that are thin.                       No
  4    1053   I have seen different brands                                                                 Some are half pretzel and cracker
  5    1054   There are several crackers out there using the word 'thins'.                                 No
  6    1060   nothing                                                                                      nothing
  7    1074   Nabisco                                                                                      Ritz
  8    1078   I have seen them with 2 different companies                                                  no
  9    1100   many make them                                                                               none
  10   1112   I think of at least two companies.                                                           no
  11   1125   I have seen more than one brand advertise this type of cracker.                              none
  12   1140   several varieties are on the shelf at the grocery store                                      no
  13   1158   I am pretty sure that more than one company offers them                                      thats it
  14   1172   There are different types of brands of crackers                                              no
  15   1194   [I don't know / no opinion]
  16   1209   I just assume multiple companies produce a popular product like this.                        no
  17   1231   I've eaten them before                                                                       no
  18          Triscuit, and the Blu and white bag by an off brand and cheese its just came out with
       1262                                                                                                No
              something like that so that's more than one company
  19   1301   generic tem                                                                                  no
  20   1302   I know several different brands of cracker thins                                             I buy several different brands of crackers
  21   1308   there are many varieties on the shelves                                                      some more natural thn]an others
  22   1326   keebler                                                                                      nabisco
  23   1330   Several companies make thin versions of their regular thickness crackers.                    Like what?
  24   1332   CITI                                                                                         no
  25   1346   I feel like I have seen various brands on the shelf at the market that have cracker thins.   No.
  26   1349   There are wheat thins and also those air puffed thin crackers                                nope
  27   1366   [I don't know / no opinion]
  28   1369   [I don't know / no opinion]
  29   1375   I can think of several brands                                                                No
  30   1378   ritz                                                                                         wheat thins
  31   1393   [I don't know / no opinion]
  32   1414   I consider it multiple because of things like Wheat Thins and Good Things                    no
  33   1420   Because I have bought them from more than one brand                                          no



                           Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 20 of 26
          Verbatim Responses of survey respondents who associate CRACKER THINS with MORE THAN ONE COMPANY: CONTROLa

     ID            Q4 Why do you associate CRACKER THINS with more than one company?                              Q4A Anything else?
34           Many companies produce Cracker Thins. This is why is associate more than one
     1426                                                                                          No. Nothing else.
             company.
35   1436    [I don't know / no opinion]
36   1445    Cracker thins are a type of cracker that several companies produce.                   Nothing else
37   1447    cause more than one company can make them                                             no
38   1475    They have different crackers that are called thins                                    No
39   1477    [I don't know / no opinion]
40   1484    Because there is more than one                                                        no
41   1490    nadisco                                                                               no
42   1492    several brands have thin crackers                                                     no
43   1495    There is more than one company producing this item                                    Nothing
44   1503    [I don't know / no opinion]
45   1509    Because I always buy different brands                                                 No
46   1518    [I don't know / no opinion]
47   1538    Because there is more than 1 kind of cracker thins                                    no
48   1551    [I don't know / no opinion]
49   1568    There'a a huge variety at grocers.                                                    no
50   1571    many different brands                                                                 no
51   1574    I have purchased multiple brands                                                      No
52   1586    either nabisco or keebler                                                             None
53   1587    It might be Nabisco                                                                   no
54   1595    several companies make them most are really good                                      no
55   1626    because more than one company makes and sells them                                    no
56   1632    It makes me think of wheat thins or generic crackers                                  No
57   1674    Nabisco makes them and Blue Diamond makes them                                        Nothing
58   1693    I see different brands on the shelves at stores.                                      no
59                                                                                                 I have bought cracker thins from more than one
     1704    Because more than one company makes cracker thins.
                                                                                                   company.
60   1725    [I don't know / no opinion]
61   1727    There are a lot of cracker thins around.                                              none
62   1733    [I don't know / no opinion]
63           Various products available including name brand companies and store brands that are
     1737                                                                                          No.
             similar.
64   1769    I see many in the supermarket whenever I shop                                         No
65   1778    It seems like a generic description I have seen for more than one product             No
66   1781    There are a few companies that make thin crackers                                     no
67   1789    Different companies offer the product.                                                not really
68   1801    it just doesn't seem like it's a proprietary name.                                    no
69   1811    more than one company makes thin crackers                                             no
70   1814    nabisco                                                                               no


                         Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 21 of 26
         Verbatim Responses of survey respondents who associate CRACKER THINS with MORE THAN ONE COMPANY: CONTROLa

       ID            Q4 Why do you associate CRACKER THINS with more than one company?                                    Q4A Anything else?
71    1820   More than one company makes them.                                                           No
72           It sounds like a generic term and I think more than one company uses it to describe
      1838                                                                                               no
             their product.
73    1841   nabisco pepridge farms                                                                      none
74    1847   there are cracker for different companies                                                   None
75    1849   a lot of companies offer thin crackers                                                      no
76    1872   Because they are popular and many companies are making them now.                            No
77    1883   because i buy all sorts of crackers from all sorts of companies                             no
78    1898   i think of it as a generic classification that can applied to several companies             no
79    1909   wheat thins                                                                                 cant remember
80    1913   multiple providers of similar products                                                      no
81    1918   Nibco                                                                                       Zesta
82    1922   because there's all kinds of thin crackers                                                  no, sorry, nothing else
83    1935   because more companies are offering thin crackers                                           no
84    1937   Because store label cracker thins are made.                                                 NA
85    1938   there ar a lot of them out there                                                            no
86    1945   buy several different brands of them                                                        not really
87           Is Cracker Thins just a description or is it a brand name? I'm not sure. A lot of cracker
      1969                                                                                               No
             products sell a think cracker version.
88           because more than one company makes thin crackers that could be considered
      1970                                                                                               nope.
             "cracker thins"...
89    1972   [I don't know / no opinion]
90    1977   ritz, keebler, wheat thins, blue diamond                                                    no
91    2007   more than one type of company                                                               nope I have nothing else
92    2008   i can think of 2                                                                            no
93    2016   Its all part of general foods                                                               no
94           I associate cracker thins with more than one company as they are made by more than
      2025                                                                                               No nothing else. thanks and happy holidays
             one name.
95    2041   more than one company makes this product                                                    no
96    2048   Wheat thins and other crackers have similar names                                           And the products look similar
97    2050   Alot of companies have thin crackers                                                        no
98                                                                                                       I know I bought cracker thins and I kind of remember
             I think I have seen several different companies making their versions of cracker thins. I   that there was only a few types initially and now
      2061
             think it started with just one company and other stole the idea and ran with it.            everyone makes them and they come in cookie thins
                                                                                                         and other thin snacks
99    2075   I remember seeing more them maker of crackers thins.                                        No
100   2087   wheat thins other brands                                                                    no
101   2093   I think a few different brands make them                                                    No
102   2104   peperidge farms                                                                             belvedere
103          Because I have seen "CRACKER THINS" at the grocery store from more than one
      2106                                                                                               None that I can think of.
             company.


                          Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 22 of 26
             Verbatim Responses of survey respondents who associate CRACKER THINS with MORE THAN ONE COMPANY: CONTROLa

        ID          Q4 Why do you associate CRACKER THINS with more than one company?                                  Q4A Anything else?
104          i'm not sure if you mean saltine crackers or something thats actually called cracker
       2111                                                                                             no
             thins. i presume it means saltine crackers. there is more than one brand
105    2120 The word thin is used by many cracker brands                                                no
106          I have seen the name on a box of Crackers and had never heard the name prior or
       2125                                                                                             No
             seen another product like it.
107    2129 More than one company makes cracker thins                                                   None
108    2147 Many names for different company                                                            nothing
109    2187 They can be several brands                                                                  No
110    2203 have seen several brands at grocery store                                                   no
111    2222 A lot of cracker products are thin.                                                         no
112    2240 Generic name so any snack company could have it.                                            Does not have enough detail
113    2246 i think i remember a couple different ones                                                  no
114    2258 because there are many different brands that offers the same product                        nope
115    2273 different styles and brands                                                                 not sure
116          I think I have looked at several brands in the grocery store when purchasing for a party
       2283                                                                                             no
             at my home.
117    2285 There are different boxes of thins at the supermarket can not be all same company           Too many of the same thing for sale common sense
118    2334 Other companies offer                                                                       Nothing else to add here Pancho
119    2338 There are so many products that call themselves "thins" nowadays.                           Most of them are in the "better-for-you" section.
120    2343 I feel like it is offered in many different forms                                           Just my gut feeling I guess
121    2361 There are several brands                                                                    Nope
122    2368 I think there are 2 companies that make cracker thins                                       no
123    2384 I believe there are more than one company that makes cracker thins                          no
124    2401 [I don't know / no opinion]
125    2429 Many companies make cracker thins                                                           no
126    2432 I think there are several companies that make a thin cracker.                               no
127    2444 wheat thins                                                                                 noting
128    2461 Cause Many Companies Make Them                                                              No
 a. STIMULUS = CONTROL




                            Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 23 of 26
STIMULUS = CONTROL




                 Verbatim Responses of survey respondents who associate CRACKER THINS with NO COMPANY: CONTROLa

        ID                Q5 Why do you associate CRACKER THINS with no company?                                      Q5A Anything else?
  1    1025   [I don't know / no opinion]
  2    1026   [I don't know / no opinion]
  3    1033   i have no clue who makes them, not sure what they are.                                 no
  4    1035   [I don't know / no opinion]
  5    1052   [I don't know / no opinion]
  6    1065   [I don't know / no opinion]
  7                                                                                                  I don't believe so, just the fact that I'm not sure if
                                                                                                     you're referring to CRACKER THINS as a TYPE of
              I've never heard of CRACKER THINS. I know of Wheat Thins, for example...but have       product or as a BRAND NAME of a product. Based
       1120
              never heard of Cracker Thins...not as a brand name, anyway...                          on the wording and capitalization of the words, I take
                                                                                                     it as the latter, so if I'm wrong that's my mistake...I
                                                                                                     suppose?
  8    1126   There are lots of cracker thins made by various companies                              none
  9    1128   haven't heard of them                                                                  no
  10   1152   DONT KNOW WHAT THEY ARE                                                                NO
  11   1170   [I don't know / no opinion]
  12   1178   [I don't know / no opinion]
  13   1216   [I don't know / no opinion]
  14   1230   [I don't know / no opinion]
  15   1242   [I don't know / no opinion]
  16   1266   never buy cracker thins                                                                no
  17   1269   Bwcause there are various crackers that are thin                                       No
  18   1283   no idea what they are                                                                  Yes!
  19   1299   it's just cracker                                                                      none
  20   1315   [I don't know / no opinion]
  21   1358   [I don't know / no opinion]
  22   1373   I'm not sure which brands have thins                                                   No
  23   1391   [I don't know / no opinion]
  24   1407   cant think of any                                                                      no
  25          It's 3:30 in the morning, I've been sick and barely slept the past two nights, so my
       1409                                                                                          no
              memory isn't working so great.
  26   1453   [I don't know / no opinion]
  27   1454   [I don't know / no opinion]
  28   1466   Nabisco                                                                                no


                           Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 24 of 26
                Verbatim Responses of survey respondents who associate CRACKER THINS with NO COMPANY: CONTROLa

      ID                  Q5 Why do you associate CRACKER THINS with no company?                                       Q5A Anything else?
29   1468   [I don't know / no opinion]
30   1507   [I don't know / no opinion]
31   1526   Because I never heard them used by that term, before.                                     Nope.
32   1537   lots of crackers are this                                                                 nothing that I can think of
33   1554   The name is unique.                                                                       nothing else.
34   1564   Haven't really seen cracker thins so don't know what company sells them                   No
35          I think it's quite a generic concept anymore and store brands have them and national
     1583                                                                                             none that i can think of
            brands have them and international brands have them
36   1609   I have never heard of them                                                                nope
37   1624   [I don't know / no opinion]
38   1647   I don't know what they are                                                                never heard the brand name
39   1689   I'm not sure of the company                                                               no
40   1696   PROBABLY BECAUSE I ATE THEM ONCE SO LONG AGO,I DIDN'T LIKE THEM.                          NONE AT ALL
41   1722   It sounds too generic                                                                     No
42   1731   don't recall this name                                                                    no
43   1751   Sounds generic                                                                            No
44   1752   Seems too generic, can't recall a brand                                                   no
45                                                                                                    Thins are associated with Wheat Thins, but thin is a
     1764   It's a generic description                                                                commonly descriptive word, so I don't feel it's
                                                                                                      correlated to one brand
46   1779   NEVER HAD THEM DON'T KNOW WHO MAKES THEM                                                  NO
47   1790   [I don't know / no opinion]
48   1808   [I don't know / no opinion]
49          I've had them before but I don't remember the brand & I'm sure I've tried more than one
     1821                                                                                             no
            brand.
50   1857   A specific company doesn't come to mind when buying or eating cracker thins.              No
51   1866   Not familiar with this name or phrase.                                                    No
52   1876   I think I have seen the item but do not recall what brand puts it out.                    no
53   1916   [I don't know / no opinion]
54   1942   [I don't know / no opinion]
55   1951   cant think of any                                                                         nope
56   1957   I'm not familiar with this term.                                                          Nothing else.
57          It is a general term, but if I had to assume it was associated with a company, it would
     1958                                                                                             nothing else.
            be from the Wheat thins brand.
58   1960   I've not heard of them.                                                                   no
59   1975   [I don't know / no opinion]
60   1990   just can't think of any companies                                                         no
61   2029   [I don't know / no opinion]
62   2031   don't really buy them                                                                     no
63   2057   [I don't know / no opinion]


                         Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 25 of 26
                     Verbatim Responses of survey respondents who associate CRACKER THINS with NO COMPANY: CONTROLa

           ID               Q5 Why do you associate CRACKER THINS with no company?                                        Q5A Anything else?
64        2078 I do not recall a product by the nameof CRACKER THINS                                     No
65        2097 I don't know what they are.                                                               No
66        2118 [I don't know / no opinion]
67        2178 I have no idea what you mean about cracker thins.                                         no
68        2197 [I don't know / no opinion]
69        2199 i don't buy cracker thins                                                                 no
70        2210 generic                                                                                   no
71        2243 I do not usually buy thin crackers.                                                       No
72        2249 I've never heard of cracker thins                                                         nope
73        2260 [I don't know / no opinion]
74        2284 [I don't know / no opinion]
75        2295 [I don't know / no opinion]
76        2303 I dont know of any company that uses the term cracker thins                               no
77        2322 I cannot think of the company                                                             No
78        2327 [I don't know / no opinion]
79        2340 [I don't know / no opinion]
80             I don't know what cracker thins are other than thin crackers and I'm sure more than one
         2354                                                                                            no
               company produces a product like that.
81       2408 [I don't know / no opinion]
82       2420 [I don't know / no opinion]
83       2457 seems like a generic term                                                                  nothing
84       2470 Wheat Thins are different things.                                                          No
85       2482 Because I think cracker thins can be made by any company.                                  Can't think of anything else.
 a.   STIMULUS = CONTROL




                              Case 3:17-cv-00652-KDB-DSC Document 71-14 Filed 06/14/19 Page 26 of 26
